DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ amendment puts previously objected claim 10 into independent form and cures each of the deficiencies under 35 USC 112 identified within the previously issued Office Action.  Accordingly, claim 10 is allowed for the reasons set forth within the previously issued Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification does not appear to contain any disclosure supporting the newly presented claim 1 limitation of “a shape of the first groove portions corresponds to a confirmation image for authenticating the security device” or claim 8 limitation of “configured to control a visibility of the confirmation image”.
Claims 2-9 and 12-13 are rejected as depending (directly or indirectly) from rejected independent claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 13, it is unclear exactly how there can be a plurality of “first” groove portions or “second” groove portions.  There should be only one “first”, “second”, “third”, “fourth”, etc. groove portion.  Accordingly, please review/revise/clarify.
The claim 1 recitation of “a shape of the first groove portions corresponds to a confirmation image for authenticating the security device” is unclear.  Exactly what is such a “confirmation image” supposed to be, and exactly how is it supposed to be authenticated?”  Please review/revise/clarify.
The claim 8 recitation of “configured to control a visibility of the confirmation image” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 9 recitation of “first groove portions” is unclear.  How can there be more than one “first” groove portion?  Please review/revise/clarify.
The claim 13 recitations of “second groove portions” are unclear.  How can there be more than one “second” groove portion?  Pleas review/revise/clarify.
Claims 2-7 and 12 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Specification
The amendment filed 26 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: see the new matter identified supra.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0233876 to Dellea et al. (“Dellea”) in view of U.S. Patent Application Publication No. 2010/0150511 to Arsenault et al. (“Arsenault”).
	Regarding claim 1, Dellea discloses a device (e.g. structure shown in fig. 1), the device (aforementioned structure shown in fig. 1) comprising: i) 5a substrate (e.g. 1a, as shown in fig. 1) comprising first groove portions (e.g. microchannels, as shown in fig. 1 and discussed at para. 46) in (fig. 1) a first surface (e.g. upper surface, as shown in fig. 1) of the substrate (1a); ii) a first colloidal crystal (e.g. particles constituting layers 2a, as shown in fig. 1 and discussed at para. 17; note that per para. 45, these particles can be colloidal crystals) contained in (fig. 1) at least a portion of each of the first groove portions (aforementioned microchannels); and iii) an aging film (e.g. covering cap 4a, as shown in fig. 1) covering (fig. 1 and para. 17) at least a portion of the first surface (aforementioned upper surface) of the substrate (1a) containing (fig. 1) the first colloidal crystal (aforementioned particles constituting layers 2a), wherein a shape (e.g. rectangular, as shown in fig. 1) of the first groove portions (aforementioned microchannels) corresponds to a confirmation image (e.g. an image of the aforementioned particles constituting layers 2a) for authenticating the security device (see the rejection under 35 USC 112a, set forth supra; additionally, note that the instant claim is drawn to a device apparatus- not a method of using such).
	Dellea does not disclose said device (aforementioned structure shown in fig. 1) being a security device using light reflection properties.
	Arsenault teaches the concept of providing a device (e.g. PC [photonic crystal] assembly shown in fig. 1) in the form of a security device (para. 12 and 93-94) using light reflection properties (written abstract and para. 15).
	Given that Dellea’s chromatography assembly is intended to be utilized within the pharmaceutical industry (Dellea para. 5) and Arsenault’s anti-counterfeit assembly is intended to be utilized in the product packaging and tagging of prescription drugs/medicines/pharmaceuticals (Arsenault para. 94), it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Arsenault optical teachings to the Dellea assembly as desired, in order to provide the benefit of yielding a resultant more sophisticated Dellea chromatography-enrichment column that is protected against counterfeiting attempts (Arsenault para. 12).
	Regarding claim 2, Dellea in view of Arsenault discloses the security device of claim 1, wherein the substrate (Dellea 1a) comprises a thermoplastic resin (e.g. the PET, PEN or PC material discussed at Dellea para. 51), an ultraviolet-curable (Dellea para. 31 and 79, and claim 3) resin (per Dellea para. 43 and 50-51, any polymer material may be utilized as desired), or both.
	Regarding claim 3, Dellea in view of Arsenault discloses the security device of claim 2, wherein the thermoplastic resin (aforementioned PET, PEN or PC material discussed at Dellea para. 51) comprises at least one material 15selected from the group consisting of acetals, fluorocarbons, polyimides, polycarbonates (Dellea para. 51), polyesters, polyethylene (Dellea para. 51), polyacrylates, polystyrenes, polypropylenes, and polyvinyl alcohols.
	Regarding claim 4, Dellea in view of Arsenault discloses the security device of claim 2, wherein the ultraviolet-curable resin (aforementioned polymer material utilized as desired) comprises at least one material selected from a group consisting of unsaturated polyester resins, polyester acrylate resins, 20polyurethane acrylate resins, and epoxy acrylate resins (as indicated supra, per Dellea para. 43 and 50-51, any polymer material may be utilized as desired).
	Regarding claim 5, Dellea in view of Arsenault discloses the security device of claim 1, wherein the substrate (Dellea 1a) is a flexible substrate (Dellea par. 43).
	Regarding claim 6, Dellea in view of Arsenault discloses the security device of claim 1, wherein the first colloidal crystal (Dellea particles constituting layers 2a) comprises 25spherical particles (Dellea fig. 1) comprising at least one material selected from a group consisting of silica (Dellea para. 34), titanium 19Attorney Docket No: 683EN0001US dioxide (Dellea para. 34), polystyrenes, and polymethacrylates, and wherein the spherical particles have an average particle size of 50-300 nm (Dellea para. 32).
	Dellea in view of Arsenault does not disclose its colloidal crystal components (Dellea particles constituting layers 2a) having a monodispersity of 7% or less.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen monodispersity value will determine the ultimate optical effect rendered.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a monodispersity value as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 7, Dellea in view of Arsenault discloses the security device of claim 1, but does not disclose wherein the aging film (Dellea 4a) has a thickness of 10- 5300 micrometers.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen thickness value will determine the ultimate optical effect rendered.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a thickness value as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 8, Dellea in view of Arsenault discloses the security device of claim 1, but does not disclose wherein the aging film (Dellea 4a) comprises a hidden image configured to control a visibility of the confirmation image (see the rejection under 35 USC 112a, set forth supra).
However, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  In this case, the selection of printed matter images would simply present images as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide hidden images as desired, in order to provide the benefit of presenting aesthetic optical effects as desired.
	Regarding claim 9, Dellea in view of Arsenault discloses the security device of claim 1, but does not disclose wherein a space between neighboring first groove portions (aforementioned Dellea microchannels)  is 0.1 micrometers to 50 mm and a depth of the first groove portion is 10-200 micrometers.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen measurement values will determine the ultimate optical effect rendered.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide dimensions as desired, in order to yield the benefit of presenting information as desired.
	Regarding claim 12, Dellea in view of Arsenault discloses the security device of claim 1, wherein the aging film (Dellea 4a) is a release film which is easy to separate from (Dellea fig. 1) a thermoplastic resin film (aforementioned PET, PEN or PC material discussed at Dellea para. 51)  and the first colloidal crystal (Dellea particles constituting layers 2a).
Regarding claim 13, Dellea in view of Arsenault discloses the security device of claim 1, but does not disclose: the substrate (Dellea 1a) comprising second groove portions in a second surface of the substrate (Dellea 1a) different from the first surface (aforementioned upper surface), and a second colloidal crystal contained in at least a portion of each of the second groove portions.
However, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the Dellea assembly with an extra set of microchannels filled with particles similar to those of layers 2a and covered by another sealing cap 4a, all disposed on the lower surface of substrate 1a as desired, in order to provide the benefit of yielding a resultant more sophisticated assembly, less likely to be successfully counterfeited.
Response to Arguments
	In response to Applicants’ argument that a person of ordinary skill in the art would understand that in the claimed security device using light reflection properties, the image to be confirmed would correspond to the image applied via the shape of the groove portions and would be used to authenticate the security device (Arguments/Remarks pgs. 4-5), the Office respectfully encourages Applicants to see the treatment of the pertinent claim language set forth supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637